DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PgPub. No. 2018/0234665 by Shim et al. (hereinafter ‘Shim’).
In regards to claim 1, Shim teaches a processor configured to:  5recognize an attribute of a subject in a target area of an original image which is represented by original image data; (See Shim Paragraph [0081]-[0082], Shim teaches determine attributes like name, age, etc. for recognized faces in an image)
convert the target area by applying a filter corresponding to the attribute to the target area such that personal information on the subject becomes unrecognizable and the attribute of the subject is recognizable; and  10output converted image data representing a converted image including the converted target area. (See Shim 

In regards to claims 2, Shim teaches wherein the processor is configured to:  15determine a filter parameter for configuring the filter in order to make personal information unrecognizable and make the attribute recognizable; generate the filter using the determined filter parameter; and convert the target area by applying the generated filter to the target area. (See Shim Paragraphs [0081] and [0084], Shim teaches using location parameters to determine masking of the person or license plate.)

In regards to claim 203, Shim teaches wherein in the determining of the filter parameter, the processor is configured to: calculate the filter parameter; generate the filter using the calculated filter parameter; convert the target area by applying the generated filter to the target area;  25verify whether it is possible to recognize the personal information from the converted target area; verify whether it is possible to recognize the attribute from the converted target area; and determine the filter parameter, in a case where it is not possible to 30recognize the personal information from the converted target area and it is possible to recognize the attribute from the converted target area.  (See Shim Paragraphs [0108]-[0110]).

In regards to claim 4, Shim teaches wherein21 the processor is configured to: acquire the filter by referring to a storage unit storing a correspondence relation between the attribute and the filter; convert the target area by applying the acquired 

In regards to claim 5, Shim teaches wherein in the determining of the filter parameter, the processor is configured to: calculate the filter parameter; generate the filter using the calculated filter parameter;  15convert the target area by applying the generated filter to the target area; verify whether it is possible to recognize the personal information from the converted target area; verify whether it is possible to recognize the attribute from the converted target area; and  20determine the filter parameter, in a case where it is not possible to recognize the personal information from the converted target area and it is possible to recognize the attribute from the converted target area. (See Shim Paragraphs [0108]-[0110]).

Claims 6-7 recited limitations that are similar to that of claim 1. Therefore, claims 6-7 are rejected similarly as claim 1.

In regards to claim 8, Shim teaches wherein the first filter is a Gaussian filter. (See Shim Paragraphs [0108]-[0110])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/UTPAL D SHAH/Primary Examiner, Art Unit 2665